Citation Nr: 0030824	
Decision Date: 11/28/00    Archive Date: 12/01/00

DOCKET NO.  97-29 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a neck or cervical 
spine disability.

2.  Entitlement to an increased disability rating for low 
back strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1976.

This appeal arises from a rating decision of March 1997 from 
the Huntington, West Virginia, Regional Office (RO).  A 
notice of disagreement was received in June 1997.  A 
statement of the case was issued in July 1997 and a 
substantive appeal was received in September 1997.  The case 
was certified to the Board of Veterans' Appeals (Board) from 
the Columbia, South Carolina, RO.  

This decision will address the issue of whether new and 
material evidence has been received to reopen a claim for 
service connection for a neck or cervical spine disability.  
The Remand that follows this decision will address the issue 
of entitlement to an increased disability rating for low back 
strain.


FINDINGS OF FACT

1.  A December 1995 rating decision found that new and 
material evidence had not been received to reopen a claim for 
service connection for the claimed residuals of an in-service 
spinal injury.  A December 1995 letter to the veteran advised 
him that residuals of a cervical spine injury were not 
service connected.  No communication was received from the 
veteran during the one-year period following notification of 
the decision.  

2.  Evidence received subsequent to the December 1995 rating 
decision is either not new or not material, and does not show 
that a neck or cervical disorder began or was aggravated 
during service.



CONCLUSION OF LAW

The December 1995 rating decision is final.  Evidence 
received subsequent to that decision is not new and material, 
and does not serve to reopen the claim for service connection 
for a neck or cervical spine disability.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105(b), (c) (West 1991, Supp. 2000); 
38 C.F.R. §§ 3.303(a), 3.156(a), 3.160(d), 20.302(a) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

Service medical records, dated in 1975 and 1976, show 
complaints of neck pain.  A June 1975 consultation report 
notes that X-rays showed congenital fusion of C-2 and C-3, 
and deformity of the odontoid.  The report of medical 
examination, dated in February 1976 at separation from 
service, notes the clinical evaluation of the neck was 
normal.  The clinical evaluation of the spine was noted as 
abnormal, due to pain in the right iliac area.

A December 1976 Department of Veterans Affairs (VA) 
examination report shows no complaints or findings related to 
the cervical spine.

Private medical records, dated from June 1979 to December 
1989, show general medical treatment.  An April 1989 clinical 
record notes an assessment of cervical strain.  

A July 1982 VA examination report notes the veteran indicated 
he had been seen by a physician for neck pain.  There were no 
findings related to the neck.

VA medical records, dated from June to September 1982, note 
complaints of neck pain.  A June 4, 1982, VA medical 
certificate indicates that X-rays showed fusion of C2-C3.  A 
June 23, 1982, VA consultation report shows a clinical 
assessment of "rule out" congenital anomaly with 
radiculopathy C2-3.  A July 1982 VA clinical record notes 
pain in the neck with a congenital anomaly of the cervical 
spine and fusion of C2-3.

Private medical records, dated from December 1982 to July 
1993, include treatment of the neck or cervical spine.  
Clinical records, dated in April 1989, May 1989, and June 
1990, show an assessment of cervical strain.  A March 1992 
clinical record notes the veteran was in an automobile 
accident and developed neck pain.  The record notes he had a 
previous neck strain in the distant past, but no recent 
complaints.  Clinical records, dated from April 1992 to 
September 1993, show assessments including cervical strain.  

The report of a June 1990 VA examination notes the veteran 
indicated that he had injured his neck during service.  The 
diagnosis was fusion C2-3 not found.

An August 1990 rating decision denied entitlement to service 
connection for the residuals of injury to the cervical spine.

A February 1995 VA clinical record notes an assessment of 
herniated nucleus pulposus at C3-4.  A July 1995 VA hospital 
discharge summary notes impressions of C3-4 herniated nucleus 
pulposus and osteophyte formation.  The summary also notes 
the veteran had a three- to four-year history of neck pain.  

A December 1995 rating decision determined that new and 
material evidence had not been received to reopen a claim for 
service connection for the residuals of a cervical spine 
injury.  A December 1995 letter was sent to the veteran 
advising him of this decision, and indicating that the 
residuals of an injury to the cervical spine were not service 
connected. 

VA medical records and hospital discharge summaries, dated 
from July 1995 to July 1997, were received in February 1997.  
A July 1995 VA hospital discharge summary notes the veteran 
had a three to four year history of neck pain.  The 
impressions were C3-4 herniated nucleus pulposus and 
osteophyte formation.  An August 1995 VA hospital discharge 
summary notes the veteran complained of a three- to four-year 
history of neck pain.  He underwent a C3-4 anterior 
diskectomy and fusion.  A VA hospital discharge summary for 
hospitalization from September to October 1995 notes a 
discharge diagnosis of neck pain, status post anterior 
cervical fusion.  VA clinical records, dated from August 1995 
to February 1997, show general medical treatment, and 
followup evaluation and treatment after the August 1995 
surgery.

VA medical records, dated from February 1996 to January 1997 
and received in February 1997, show mental hygiene and 
general medical treatment.  An October 1996 record notes an 
impression of cervical pain, and a January 1997 VA progress 
note indicates an impression of cervical spine pain.  

Private chiropractic treatment records, dated from June 1987 
to January 1988 and received in February 1997, show 
neurospinal compression syndrome of the 12th thoracic 
vertebra.  The records note that the veteran had sustained an 
occupational injury in February 1986.  The veteran also 
complained of neck pain for 10 years.

Private medical records, dated from November 1991 to May 1996 
and received in February 1997, show evaluation and treatment 
related to low back pain.  

VA clinical records, dated from August 1993 to November 1995, 
were received in March 1997.  These records show evaluation 
of pain in the lumbar and cervical spine.  A November 1995 
consultation request notes a provisional diagnosis of 
postoperative cervical spine.  

Private medical and hospital records, dated in November 1996 
and received in October 1997, show discharge diagnoses of 
acute back strain, chronic obstructive pulmonary disease, and 
hypertension.  The records note the veteran had neck surgery 
for disc disease.  A private hospital short-stay admission 
history and physical examination report, dated in February 
1997 and received in October 1997, shows impressions of 
transient ischemic attack, hypertension, rule out 
labyrinthitis, and rule out migraine.  


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of VA as to written conclusions based on 
evidence on file at the time the appellant was notified of 
the decision.  38 C.F.R. § 3.104(a).  The appellant has one 
year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an NOD 
is not filed within that time.  38 U.S.C.A. § 7105(b), (c); 
38 C.F.R. §§ 3.160(d), 20.302(a).

As discussed above, service connection for the residuals of a 
cervical spine injury was initially denied in an August 1990 
rating decision.  A December 1995 rating decision found that 
new and material evidence had not been received to reopen the 
claim for service connection for the residuals of a cervical 
spine injury.  A December 1995 letter to the veteran advised 
him that the residuals of a cervical spine injury were not 
service connected.  No communication was received from the 
veteran during the one year period following notification of 
the decision.  Accordingly, under the law, the December 1995 
decision became a final determination.  38 U.S.C.A. 
§ 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.302(a).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108.  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
December 1995 rating decision is a final determination and 
was the last decision to address the issue of service 
connection for a neck or cervical spine disability, the 
evidence that is considered to determine whether new and 
material evidence has been received is the evidence that has 
been received following that decision.  The evidence received 
subsequent to that decision is presumed credible for the 
purposes of reopening the veteran's claim, unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. 
App. 216 (1995); Justus v. Principi, 3 Vet.App. 510 (1992).  
See also Robinette v. Brown, 8 Vet.App. 69 (1995).

A July 1995 VA hospital discharge summary was received in 
February 1997.  However, this same medical record was 
contained in the claims file and considered for the prior 
decision.  Accordingly, the July 1995 VA hospital discharge 
summary is not new.  Also received in February 1997 was an 
August 1995 VA hospital discharge summary which notes that 
the veteran complained of a three- to four-year history of 
neck pain, and indicates he underwent surgery for a herniated 
nucleus pulposus at C3-4.  However, the July 1995 VA hospital 
discharge summary that was previously of record notes the 
veteran had a three- to four-year history of complaints of 
neck pain and a herniated nucleus pulposus at C3-4.  
Accordingly, the August 1995 VA hospital discharge summary 
contains information concerning the veteran's cervical spine 
disease that is cumulative, i.e., redundant, of the evidence 
that was previously of record, and is thus not new.  

VA clinical records, dated from August 1995 to February 1997 
and received in February 1997, show general medical treatment 
and follow up evaluation and treatment after his August 1995 
surgery.  A September to October 1995 VA hospital discharge 
summary that was received in February 1997 shows a discharge 
diagnosis of neck pain status post anterior fusion.  VA 
medical records, dated from February 1996 to January 1997 and 
received in February 1997, show mental hygiene and general 
medical treatment.  VA clinical records, dated October 1996 
and January 1997 that were also received in February 1997, 
show impressions of cervical spine pain.  Additionally, VA 
clinical records, dated from August 1993 to November 1995 and 
received in March 1997, show evaluation of pain in the lumbar 
and cervical spine.  These records are new in the sense that 
they were not previously of record.  However, they provide no 
evidence indicating that a cervical spine disability was 
incurred in service.  Accordingly, these VA medical records 
are not material to the issue of service connection.

Private chiropractic treatment records, dated from June 1987 
to January 1988 and received in February 1997, show the 
veteran had a neurospinal compression syndrome of the 12th 
thoracic vertebra.  The records note the veteran had 
sustained an occupational injury in February 1986.  A record 
also notes the veteran had complained of neck pain for 10 
years.  These records are new in the sense that they were not 
previously of record.  However, they do not show that a neck 
or cervical spine disability was incurred in service, nor do 
they provide competent evidence that relates any current neck 
or cervical spine disorder, that the veteran may now have, to 
service.  Accordingly, these records are not material to the 
issue of service connection.

Private medical records, dated from November 1991 to May 1996 
and received in February 1997, show evaluation and treatment 
for low back pain.  These records are new in the sense that 
they were not previously of record.  However, they provide no 
evidence to indicate that a neck or cervical spine disability 
was incurred in service.  Accordingly, these records are not 
material to the issue of service connection.

Private medical and hospital records, dated in November 1996 
and received in October 1997, show discharge diagnoses of 
acute back strain, chronic obstructive pulmonary disease, and 
hypertension.  The records note the veteran had neck surgery 
for disc disease.  A private hospital short-stay admission 
history and physical examination report, dated in February 
1997 and received in October 1997, shows impressions of 
transient ischemic attack, hypertension, "rule out" 
labyrinthitis, and "rule out" migraine.  As above, these 
records are new in the sense that they were not previously of 
record.  However, they provide no evidence that shows that 
the veteran's neck problems began in service.  Accordingly, 
these records are not material to the issue of service 
connection.

In summary, the evidence received subsequent to the December 
1995 rating decision is either not new or not material.  None 
of this evidence shows that a neck or cervical disorder was 
incurred or aggravated during service.  Accordingly, it is 
not so significant that it must be considered to fairly 
decide the merits of the claim.  Therefore, new and material 
evidence has not been received subsequent to the December 
1995 rating decision.  38 C.F.R. § 3.156(a).  Accordingly, 
the claim for service connection for a neck or cervical spine 
disability is not reopened.  38 U.S.C.A. § 5108.

The Board notes that, until very recently, precedent of the 
United States Court of Appeals for Veterans Claims had 
mandated a three-step process to be applied in adjudicating 
an attempt to reopen a previously denied claim.  See Elkins 
v. West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure therein required was -- first, it 
had to be determined whether the appellant had presented new 
and material evidence under 38 C.F.R. § 3.156(a); second, 
after the claim was reopened, it had to be determined 
whether, based upon all the evidence of record, the claim, as 
reopened, was well grounded; third, if the claim was well 
grounded, the merits of the claim had to be addressed and, if 
ripe for decision, adjudicated.  Winters v. West, 12 Vet.App. 
203, 206 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 2000).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).

Furthermore, we observe that the United States Congress has 
recently passed, and the President has signed into law, 
legislation repealing the requirement that a claim be well 
grounded.  Several bills were involved in that process, and 
the legislation which now governs cases such as this is the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096.

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  Of 
decisive significance in the present matter, however, is 
language in the new statute which provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A(f)).  Clearly, 
therefore, to whatever extent the new legislation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  Accordingly, the Federal 
Circuit's mandate in Barnett, supra, remains precedential 
law, and the Board may proceed no further in this matter.


ORDER

New and material evidence has not been received, and the 
claim for service connection for a neck or cervical spine 
disability is not reopened.  The appeal is denied.


REMAND

The veteran is currently service connected for a low back 
strain that is rated as 20 percent disabling.  The claims 
file contains a memorandum which indicates that notice was 
sent in June 1998 to the veteran, advising him that he was 
scheduled for a VA examination of the spine.  The memorandum 
indicates the veteran failed to report for the examination.  
In this regard, the Board notes that, when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without good cause, fails to report for such examination, if 
the examination was scheduled in conjunction with a original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied.  However, where good cause is shown, an examination 
may be rescheduled.  38 C.F.R. § 3.655 (2000).

A supplemental statement of the case was sent to the veteran 
in July 1998.  That document notes that the veteran had 
failed to report for the examination, but only indicates that 
evidence expected to have been realized from the examination 
could not be considered in evaluating his claim.  The 
supplemental statement of the case did not notify the veteran 
of the required denial of his claim for failure to report for 
the scheduled VA examination.  Since the supplemental 
statement of the case did not provide the veteran with a 
summary of the laws applicable to the outcome of his claim 
and a discussion of how the laws affect the determination, 
this case must be returned to the RO for issuance of a 
supplemental statement of the case.  38 C.F.R. § 19.31 
(1999).  

Consistent with the above-cited regulation, the United States 
Court of Appeals for Veterans Claims has held that VA has a 
duty to fully inform the veteran of the consequences of his 
failure to report for a scheduled examination.  See Connolly 
v. Derwinski, 1 Vet.App. 566 (1991).  Thus, the veteran might 
be prejudiced if the Board were to apply 38 C.F.R. § 3.655 in 
the first instance, without notifying him and his 
representative of its applicability.  See Curry v. Brown, 7 
Vet.App. 59 (1994); Bernard v. Brown, 4 Vet.App. 384 (1993).  
The veteran must be advised of his responsibility to report 
for the examination and of the possible outcome if he fails, 
without good cause, to report.  Therefore, the Board finds 
that the veteran should be given an opportunity to be heard, 
and possibly to explain, his failure to report for VA 
examination.  

Finally, the veteran is hereby advised that, while VA does 
have a duty to assist him in the development of his claim, 
that duty is not limitless.  His cooperation in responding to 
requests for information and reporting for scheduled 
examinations is required.  We wish to emphasize to the 
veteran that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet.App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 
Vet.App. 190, 193 (1991).  See also Brock v. Brown, 10 
Vet.App. 155, 165 (1997), Olson v. Principi, 3 Vet.App. 480, 
483 (1992).  

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should send a supplemental 
statement of the case to the veteran, at 
his last address of record, which 
discusses the required denial of his low 
back strain increased-rating claim under 
the provisions of 38 C.F.R. § 3.655, for 
failure to report for a scheduled VA 
examination.  The veteran should be 
apprised of the applicable period of time 
within which to respond.

2.  If a response is received from the 
veteran, the RO should conduct any 
necessary evidentiary development and 
adjudication actions, including issuance 
of additional supplemental statements of 
the case, prior to returning this appeal 
to the Board.  If no response is received 
within the time period allowed, the case 
should be returned to the Board for 
further consideration.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action unless so informed.  
The purpose of this REMAND is to comply with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 



